Title: To Thomas Jefferson from Thomas Strode, 9 April 1806
From: Strode, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Culpr. 9th. April 1806
                        
                        
                             From Information I have recd. I think it proper to write You that I told You “Genl. Lee
                            has sold my Father’s farm on which he lives to Mr. Samuel Washington”—Mr. Washington had a short time before that came
                            here in my Father’s absence, rode over the fields, examined every Room in the house and told me in the presence of Doctr.
                            Horace Buckner (who came with him), that he had bought the place of Genl. Lee—about the same time and frequently since
                            Mr. Washington told other Gentlemen what he did me and if it is a matter of any importance I pledge my Existance to prove
                            what I’ve s[t]ated. 
                  With Respectful Esteem I am Sir Yr. Mo. Obt.
                        
                            Tho. Strode
                            
                        
                    